Citation Nr: 0309909	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated at 30 
percent.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
mitrovalve prolapse, claimed as secondary to surgery on the 
right knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1978 to October 
1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In June 
1985, the RO granted an increase for the veteran's service-
connected right knee disability from a 20 percent evaluation 
to 30 percent.  Also, service connection for a heart 
disorder, claimed as secondary to surgery on the right knee, 
was originally denied by rating decision in August 1996.  A 
March 2002 rating decision continued the denial service 
connection for mitrovalve prolapse secondary to surgery on 
the right knee.  
 
A hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in September 2002.
 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

Also, in his September 2002 hearing testimony, the veteran 
identified treatment from a heart specialist at the VA 
Hospital in Birmingham, Alabama during the summer of 1998.  
The record contains records from the VA Medical Center in 
Birmingham for treatment of the veteran's right knee 
disability, but there is no evidence of any treatment from 
the VA Hospital in Birmingham for the veteran's claimed heart 
condition.  The RO should attempt to obtain these records 
identified in the veteran's testimony.  Therefore, for these 
reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should send a VCAA letter to 
the veteran and his representative 
informing them of the types of evidence 
it is necessary to submit in order to 
substantiate the claims, of what evidence 
he is responsible for obtaining, and of 
what evidence VA will undertake to 
obtain.  The veteran is advised that he 
has one year to from the date of this 
letter to submit evidence unless he 
waives such time period or reports that 
he has no evidence to submit.
 
2.  The RO should obtain all treatment 
records for the veteran's heart 
condition, to include mitrovalve 
prolapse, from the VA Hospital in 
Birmingham, Alabama for the period from 
May 1998 to the present.

3.  The RO should afford the veteran an 
orthopedic examination to evaluate the 
severity of the veteran's right knee 
disability.  The examiner should comment 
upon whether there is instability or 
subluxation.  If these symptoms are 
present, the examiner should express an 
opinion as to whether they are slight, 
moderate, or severe.

The examiner should also report the range 
of motion in the right knee in degrees.  
The examiner should determine whether the 
right knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also report whether 
there is X-ray evidence of arthritis in 
the right knee.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
claims.  
 
5.  If the claim on appeal continues to 
be denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit argument 
and evidence in response. 

If the benefits sought on appeal are not fully granted, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


